In the
                      Court of Appeals
              Second Appellate District of Texas
                       at Fort Worth
                     ___________________________

                           No. 02-18-00374-CV

                     ___________________________

   FIAMMA STATLER, LP; FIAMMA PARTNERS, LLC; AND FIAMMA
      MANAGEMENT GROUP, LLC, Appellants and Appellees

                                    V.

MATTHEW D. CHALLIS AND JEFFERIES, LLC, Appellees and Appellants


    On Appeal from the 342nd District Court and the 141st District Court
                           Tarrant County, Texas
     Trial Court Nos. 342-303752-18, 342-294034-17, and 141-294034-17


                Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Memorandum Opinion by Justice Gabriel
 Concurring and Dissenting Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       In this appeal, we are asked to decide whether a thirty-one-page petition alleging

multiple claims against twelve defendants was subject to dismissal regarding two of

those defendants under Rule 91a and, if so, whether the prevailing defendants were

entitled to a larger award for costs and attorney’s fees. We conclude under the facts of

this case that although the petition included a plethora of facts, neither the petition’s

length nor its substantive allegations saved the claims brought against these two

defendants from dismissal under Rule 91a. Therefore, the two defendants were entitled

to a mandatory award of all costs and reasonable and necessary attorney’s fees.

Regarding costs, the trial court erred by awarding a specific amount, which is a

ministerial duty reserved for the trial court clerk. Regarding their trial attorney’s fees,

the two defendants as prevailing parties under Rule 91a were entitled to recover their

reasonable and necessary attorney’s fees incurred with respect to the challenged causes

of action. Because the two defendants supported their request for trial attorney’s fees

with sufficient proof, the trial court abused its discretion by limiting the recovery solely

to those fees tied to filing the successful motion to dismiss. Accordingly, we affirm the

trial court’s dismissal, but reverse and remand for a redetermination of the specified

amounts awarded for costs and for reasonable and necessary trial attorney’s fees. See

Tex. R. App. P. 43.2(a), (d). And although the evidence of conditional appellate

attorney’s fees was insufficient, that issue must be remanded to the trial court for a

redetermination as well.

                                             2
                                I. BACKGROUND

                                  A. THE PROJECT

      This case involves the renovation and reconstruction of the historic Statler Hotel

and downtown public library in Dallas (the Project). In 2015, Commerce Statler

Development, LLC (the Developer) began to redevelop the Statler Hotel into a hotel,

apartments, restaurants, and retail space and to transform the adjacent library building

into office space. The Centurion Parties1 owned 75% of the Developer. The minority

interest effectively was owned by appellants Fiamma Statler, LP; Fiamma Partners,

LLC; and Fiamma Management Group, LLC (collectively and singularly, Fiamma).

      Funding for the Project was accomplished through private and public funds,

including special subsidies from tax credits based on the Project’s location in a tax-

increment finance (TIF) district. Thus, the Project qualified for and received $46

million in TIF funds. PNC Investment Company, LLC purchased the TIF funds for

the Project. Other federally regulated loans were obtained through the assistance of

A&J Capital Investments, Inc. and Henry Global Consulting.




      1
        As identified by Appellants in their live pleading, the “Centurion Defendants”
were Centurion American Development Group, LLC; TriArc Construction, LLC; 1914
Commerce Leasing, LLC; 1914 Commerce GM, Inc.; Statler Developers, LLC; and
Mehrdad Moayedi. The Developer was not included as a Centurion Defendant. For
purposes of this opinion and unless otherwise noted, our references to the “Centurion
Parties” will track Appellants’ definition of the Centurion Defendants in their third
amended petition.


                                           3
       The Developer contracted with Statler Developers, one of the Centurion Parties,

to oversee “design, construction and development of the Project.” The Developer also

leased the Project to 1914 Commerce Leasing, another Centurion Party, which then

entered into an omnibus management agreement for the Project with Fiamma

Management.

       When construction of the Project’s exterior was nearing completion, the

Centurion Parties selected one of their own—TriArc—to be the manager and general

contractor to finish out the interior. When Fiamma balked and questioned TriArc’s

selection, 1914 Commerce Leasing terminated its property-management agreement

with Fiamma Management. Under TriArc’s management, the interior finish-out costs

increased significantly.

       These and other cost overruns spurred the Centurion Parties to attempt to sell

the TIF funds in a public-bond offering. In August 2016, appellee Jefferies, LLC and

its senior vice president, appellee Matthew D. Challis, brokered and underwrote a bond

sale, preparing an offering memorandum (the Offer) that included representations

about the nature of the Project and offering $41 million of the TIF funds for sale. See

17 C.F.R. § 240.15c2-12(f)(8) (2018). The funds were offered to and sold to Wisconsin

for $26 million.

                                  B. THE LAWSUIT

       The increased costs, the end of the management contract with Fiamma

Management, the handling of the funds received from public sources, and the TIF sale

                                          4
soured the relationship between Fiamma, the Centurion Parties, and the Developer.

This led to a long and convoluted litigation history involving several amended petitions,

nonsuits, and an array of ever-shifting claims and allegations, all occurring before any

significant discovery was conducted.

                 1. Multiple Petitions and Initial Motions to Dismiss

         In December 2016, Fiamma petitioned the 348th District Court of Tarrant

County for an order allowing Fiamma to investigate possible claims against A&J. See

Tex. R. Civ. P. 202.1. Fiamma twice amended its petition to add as defendants PNC

and Jefferies. On May 8, 2017, the trial court denied Fiamma’s petition. See Tex. R.

Civ. P. 202.4(a).

         On July 31, 2017, Fiamma filed suit against several parties involved in the Project,

including Jefferies and Challis (the Underwriters); the suit was assigned to the 141st

District Court of Tarrant County.2 Against the Underwriters, Fiamma alleged claims

for

      • aiding and abetting breach of fiduciary duty and


         2
       The Underwriters ascribe questionable motives to Fiamma’s filing suit in
Tarrant County where Challis resides, instead of in Dallas County where the Project is
located, because of “[t]he infrequency [in Tarrant County] of multi-party, complex
commercial disputes in which plaintiffs seek $100 million exclusive of punitive
damages.” But we are confident, even if the Underwriters are not, that the trial judges
of Tarrant County are as equipped and qualified as are the trial judges of Dallas County
to handle complex, commercial disputes. And as stated by the trial court, all cases are
important no matter the issues or the amount in controversy: “They’re all serious cases.
Okay. They’re all serious cases.”


                                              5
   • aiding and abetting fraud.

Two days later, Fiamma filed a notice of nonsuit, and the petition was dismissed.

      On August 21, Fiamma filed an original petition bringing similar claims against

the Underwriters, A&J, Henry Global, and PNC. The case was assigned to the 352nd

District Court. The Underwriters moved to transfer the case back to the 141st District

Court because Fiamma’s prior nonsuit and rapid refiling constituted “improper forum-

or judge-shopping” given the “liberal rules regarding amendments to pleadings.” The

352nd District Court granted the motion and transferred the case to the 141st District

Court. Against the Underwriters, Fiamma raised claims for

   • aiding and abetting Centurion American’s breach of fiduciary duty and

   • aiding and abetting Centurion American’s fraud.

The Underwriters answered and raised the affirmative defense of legal justification. 3 See

Baty v. ProTech Ins. Agency, 63 S.W.3d 841, 863 (Tex. App.—Houston [14th Dist.] 2001,

pets. denied) (op. on reh’g).

      Jefferies and Challis each filed a motion to dismiss Fiamma’s claims because they

had no basis in law or fact.4 See Tex. R. Civ. P. 91a.1. The motions were set for a




      3
      The Underwriters did not amend their answer in light of Fiamma’s later
amended petitions.
      4
       A&J also moved to dismiss Fiamma’s claim.


                                            6
December 14 hearing. On November 13, Fiamma filed a first amended petition against

the same defendants. Against the Underwriters, Fiamma alleged

   • fraud arising from its role in the TIF sale;

   • aiding and abetting the “fraudulent scheme” to misuse the federally backed loan
     proceeds and to sell the TIF funds; and

   • conspiracy.

On November 28—sixteen days before the dismissal hearing—Fiamma filed a second

amended petition, adding as defendants most of the Centurion Parties 5 and the

Developer. Fiamma raised claims against the Underwriters for

   • fraud;

   • aiding and abetting the “fraudulent scheme” surrounding the Project and its
     funding;

   • aiding and abetting Centurion American’s, 1914 Commerce GM’s, and
     Moayedi’s breach of the management contract with Fiamma Management; and

   • conspiracy.

Rather than amending their dismissal motions, the Underwriters withdrew them on

December 11 “in light of [Fiamma’s] Second Amended Petition.” See Tex. R. Civ. P.

91a.5(b).




      5
       Fiamma did not name TriArc as a defendant.


                                           7
      Six hours later, Fiamma filed a third amended petition against the same

defendants and added the remaining Centurion Parties. Against the Underwriters,

Fiamma alleged:

   • fraud by material misrepresentations in the Offer and by failing to disclose the
     TIF sale to Fiamma;

   • aiding and abetting fraud regarding the Project and, specifically, regarding the
     TIF sale;

   • aiding and abetting 1914 Commerce Development’s, Moayedi’s, the Developer’s,
     and Centurion American’s breaches of fiduciary duty; and

   • conspiracy.

               2. Motion for Sanctions Based on Pleadings Abuse

      The Underwriters then filed a motion for sanctions against Fiamma based on

pleadings abuse, raising some of the same arguments included in their prior motions to

dismiss:

      [Fiamma] and [its] attorneys have abused the judicial process by filing
      multiple frivolous, groundless, and false pleadings against [the
      Underwriters] in bad faith and without reasonable inquiry of facts or
      applicable law as the next step in their long campaign to coerce a buy-out
      at a steep profit of their involvement in [the Project]. . . . [Fiamma’s]
      baseless claims against [the Underwriters] rest on conclusory allegations
      devoid of evidentiary support, are belied by publicly available documents,
      and are unviable under Texas law.

See Tex. Civ. Prac. & Rem. Code Ann. § 10.004(a), (c); Tex. R. Civ. P. 13.

      On January 23, 2018, the trial court stayed the case “until the date of the oral

hearing on the [sanctions] Motion,” which was later set for March 23, 2018. Fiamma

then nonsuited its claims against PNC and A&J. Three days before the hearing, Fiamma

                                           8
responded to the Underwriters’ sanctions motion and argued that the motion was based

on no legal or evidentiary support and was premature because no appreciable discovery

had been conducted.

      At the nonevidentiary hearing, the trial court ordered Fiamma to file a proposed

jury charge to clarify what claims it was alleging against which defendant.          The

Underwriters explained the reason why they chose to file a sanctions motion instead of

a second motion to dismiss under Rule 91a:

      [W]e did make similar arguments in a Rule 91(a) motion, and [Fiamma]
      amended [its] petition two days later to address some of the challenges
      that we raised, which to me is not the way that Rule 91(a) is supposed to
      work. We confirmed that and eventually withdrew our Rule 91(a) motion.

            Now, that very same day that we withdrew it, six hours later,
      [Fiamma] again amended their petition and re[-]added the challenge[d]
      cause of action [i.e., aiding and abetting breach of fiduciary duty].

             ....

             . . . And yes, we did challenge it via Rule 91(a), and we’re bringing
      the sanction motion under this rule, because Rule 91(a) doesn’t allow us
      to deal with this type of gamesmanship.

The trial court then stated that the Underwriters should file another motion to dismiss

and that although Fiamma could continue to remove and re-add claims by amendment,

“at some point in time, if that becomes a pattern where [Fiamma is] doing that, I think

it becomes frivolous.” The trial court declined to rule on the motion at the hearing and

left the stay in place until the sanctions motion was determined.




                                           9
      Fiamma’s proposed jury charge, which Fiamma filed four days later, laid out the

definitions, instructions, and questions applicable to three claims against the

Underwriters:

   • fraud;

   • “assisting or encouraging” and “assisting and participating” in Centurion
     American’s, TriArc’s, 1914 Commerce Leasing’s, 1914 Commerce GM’s,
     Moayedi’s, and the Developer’s fraud; and

   • “assisting or encouraging” and “assisting and participating” in Centurion
     American’s, 1914 Commerce Leasing’s, 1914 Commerce GM’s, Moayedi’s, and
     the Developer’s breaches of fiduciary duty.

The Underwriters objected to the proposed jury charge, arguing that the instructions

provided further evidence of Fiamma’s “repeated violations and gamesmanship,”

included claims not raised in Fiamma’s third amended petition, and included claims not

recognized in Texas.

                        3. “Renewed” Motion to Dismiss

      One month after the trial court’s sanctions hearing, the Underwriters filed a

“[r]enewed” motion to dismiss Fiamma’s claims under Rule 91a. They pointed to

Fiamma’s “improper conduct” and challenged the legal and factual bases for each of

Fiamma’s claims against them. Further, they argued that Fiamma had abandoned its

conspiracy claim because it was not included in its proposed jury charge.        The

Underwriters attached several exhibits to their motion, including the Offer the

Underwriters had prepared in 2016. Fiamma responded that the Underwriters were

attempting to seek a no-evidence summary judgment before discovery had been

                                         10
conducted. It also argued that its aiding-and-abetting claims were cognizable under

Texas law, that these claims were properly pleaded through a “wealth of detailed factual

allegations,” and that it had not abandoned its conspiracy claim. The motion was set

for a June 1 hearing.

      Although the hearing was held, the stenographic recording was lost or destroyed.

No party argues that the record from this hearing is “necessary to the appeal’s

resolution”; thus, we do not further address this discrepancy. Tex. R. App. P. 34.6(f)(3).

      On June 15, the trial court granted the Underwriters’ renewed motion to dismiss

and dismissed Fiamma’s claims for “aiding and abetting breach of fiduciary duty, aiding

and abetting fraud, conspiracy, and fraud” against the Underwriters. Because the

Underwriters, therefore, were entitled to a mandatory award of all costs and reasonable

and necessary attorney’s fees, the trial court ordered the Underwriters to submit

evidence regarding their costs and fees no later than July 3. See Tex. R. Civ. P. 91a.7,

76 Tex. B.J. 221, 222 (2013) (Tex. Sup. Ct. 2013, amended 2019) (requiring costs and

attorney’s-fees award for prevailing party).6




      6
        The current version of Rule 91a.7 provides that costs and attorney’s fees “may”
be awarded to the prevailing party. Tex. R. Civ. P. 91a.7. This amendment, however,
applies only to “civil actions commenced on or after September 1, 2019.” Tex. R. Civ.
P. 91a 2019 cmt. We will thus apply and cite to the 2013 version of Rule 91a.7 in our
discussion of this issue.


                                            11
                               4. Motion to Reconsider

       On June 28, Fiamma filed a motion to reconsider the dismissal and argued that

the renewed motion to dismiss was untimely because it had been filed more than sixty

days after the third amended petition and that the order was untimely because it was

not granted or denied within forty-five days after the Underwriters filed their motion

to dismiss. See Tex. R. Civ. P. 91a.3(a), (c). The next day, the trial court lifted the stay

“for all parties.” The trial court then extended the Underwriters’ deadline to submit

evidence to the trial court of their costs and fees until three business days after the

reconsideration motion was determined. The trial court heard and denied Fiamma’s

motion on July 13, making the Underwriters’ costs and fees evidence due July 18.

                             5. Costs and Attorney’s Fees

       On July 18, the Underwriters submitted their attorneys’ unredacted,

contemporaneous billing records to the court in camera accompanied by an affidavit

from their lead counsel, Katherine Treistman, in which she averred that the hourly rates

charged and the fees shown in the billing records were “reasonable and necessary for a

case of this magnitude and complexity” and were “incurred with respect to the

challenged causes of action from the matter’s inception on July 31, 2017, through

July 13, 2018.”7 She and two other attorneys (Harry J. Moren and Toni K. Lambert)


       7
       The unredacted billing records were provided to the court in camera on July 17;
Treistman’s affidavit and supporting memorandum were not filed with the court until
the next day.


                                            12
had worked on the case for an hourly rate that ranged from $408 to $850. The curricula

vitae of Treistman, Moren, and Lambert were also attached to Treistman’s affidavit.

Treistman stated that the Underwriters were requesting $668,447 in reasonable and

necessary attorney’s fees.

      The Underwriters provided Fiamma a copy of the redacted billing records on

July 19. Treistman averred that redacted records were necessary to protect information

subject to the attorney–client and work-product privileges. The redactions generally

were placed to conceal the subject matter of a billed task. A few examples:

      (1) “T. Lambert[:] Compared original petition to amended petition to [redacted]”;

      (2) “K. Treistman[:] Confer by phone twice with [Fiamma’s counsel] and team;
      confer by email with co-defendants re [redacted]; strategize re motion for
      sanctions”;

      (3) “T Lambert[:] Review and revise motion to dismiss draft to include client
      edits; beef up [redacted]; reorganize and rewrite [redacted]; add [redacted];
      smaller edits”; and

      (4) H. Moren[:] Prepare for hearing on motion to dismiss, confer with K.
      Treistman re [redacted], email M. Challis re [redacted].”

Many entries were not redacted, however, and identified the legal professional

performing the task and the type of task that was billed. For example:

      (1) “H. Moren[:] Meet and confer with plaintiffs’ counsel S. Klein re motion to
      transfer court; confer with K. Treistman re same”;

      (2) “T. Lambert[:] Prepare and edit special exceptions to Plaintiffs’ amended
      complaint”;

      (3) “K. Treistman[:] Review and revise motion to dismiss; write introduction to
      same”; and

                                          13
       (4) “H. Moren[:] Draft response to reconsideration motion.”

       Fiamma filed a motion to compel production of the unredacted billing records

to allow it to respond to the Underwriters’ evidence of their costs and attorney’s fees.

The trial court held an evidentiary hearing on this motion on August 10. At the hearing,

Fiamma argued that it could not effectively dispute the Underwriters’ requested

attorney’s fees because the Underwriters had provided only redacted billing records;

Fiamma offered as an exhibit, “for purposes of the hearing,” the redacted billing records

that the Underwriters had provided. The trial court stated that it would not consider

the unredacted billing records, declining to compel their production, and admitted the

redacted billing records as an exhibit over no objection by either Fiamma or the

Underwriters. Once Fiamma knew that the trial court would consider only the redacted

billing records, it requested “a reasonable time” to respond to the Underwriters’

requested attorney’s fees, which the trial court granted until September 28.

       Fiamma responded on September 19 and argued that the Underwriters’ evidence

was legally insufficient to support the requested costs and attorney’s fees. Regarding

the attorney’s fees, Fiamma specifically attacked the evidentiary value of Treistman’s

affidavit and asserted that the billing records, even if considered, failed to segregate the

fees that were recoverable with respect to the challenged causes of action. Fiamma

attached the affidavit of its lead counsel, Gregory N. Ziegler, in which he asserted that

several deficiencies in Treistman’s affidavit showed that the requested attorney’s fees


                                            14
were not reasonable or necessary. Ziegler countered Treistman’s rate testimony and

averred that he was charging Fiamma $350 per hour and that “other shareholders and

associates on this type of case” charge anywhere from $175 to $250 per hour.

      Treistman also averred in her affidavit that the Underwriters had incurred

$12,410 in costs, which were included in the billing records. Fiamma argued that not

only was Treistman’s affidavit impermissibly conclusory on this issue, many of the

Underwriters’ requested costs were not identified as being recoverable under a specific

rule or statute and, thus, could not be awarded.

      On October 10, the trial judge of the 141st District Court recused himself,

apparently at Fiamma’s request, and the case was transferred to the 342nd District

Court of Tarrant County.8 The Underwriters then replied to Fiamma’s attacks on the

sufficiency of their evidence to establish their costs and fees. They attached to their

reply the affidavit of Robert M. Hoffman, who stated that he was lead counsel for one

of the Underwriters’ co-defendants—PNC—and that he was charging a discounted




      8
        Shortly after the recusal and transfer, Fiamma filed its seventh amended petition
against the same defendants as those named in the third amended petition plus three
newly named defendants. Our record does not contain the fourth, fifth, or sixth
amended petitions. Fiamma and PNC, which was revived as a defendant after
Fiamma’s earlier nonsuit, are currently litigating whether Fiamma’s claims against PNC
are subject to dismissal under the Texas Citizens Participation Act. See PNC Inv. Co. v.
Fiamma Statler, LP, No. 02-19-00037-CV, 2020 WL 5241190, at *1, *7 (Tex. App.—
Fort Worth Sept. 3, 2020, no pet. h.) (mem. op.).


                                           15
hourly rate of $722.50. Fiamma objected to Hoffman’s affidavit as being conclusory

and lacking foundation.

      The 342nd District Court then took up the issue of the Underwriters’ costs and

attorney’s fees under Rule 91a.7 at a January 17, 2019 hearing. Fiamma again argued

that the billing records were incomplete and not timely provided to the court or to

Fiamma and attacked the sufficiency of Treistman’s and Hoffman’s affidavits. Fiamma

also argued that any costs and fees regarding anything other than the Underwriters’

ultimately successful renewed motion to dismiss, such as their sanctions motion, could

not be included in the awarded amount. Finally, Fiamma asserted that not all of the

costs requested by the Underwriters were recoverable, even under Rule 91a.7, because

they were not authorized as recoverable court costs. See Tex. Civ. Prac. & Rem. Code

Ann. § 31.007. On January 31, the trial court awarded the Underwriters $36,750 “in

attorney’s fees” and $408 “in court costs.” The trial court did not rule on Fiamma’s

objections to Treistman’s and Hoffman’s affidavits or on Fiamma’s challenges to the

sufficiency of the Underwriters’ evidence of fees and costs.

                              6. Severance and Appeal

      The Underwriters moved to sever Fiamma’s claims brought against them from

Fiamma’s claims brought against the remaining defendants, which the trial court

granted.   Fiamma then filed a notice of appeal regarding the order granting the

Underwriters’ renewed motion to dismiss, the denial of its motion to reconsider the

dismissal, and the costs and fees award. On appeal, Fiamma argues that dismissal was

                                          16
inappropriate because the Underwriters’ motion was untimely and because Fiamma’s

claims were sufficiently based in law and fact.          Fiamma also asserts that the

Underwriters were not entitled to costs or attorney’s fees because they should not have

been a prevailing party or because the Underwriters’ proof was insufficient. The

Underwriters also filed a notice of appeal from the trial court’s costs and attorney’s-fees

award because they had allegedly proved that they were entitled to a significantly larger

award. See Tex. R. App. P. 25.1(c).

                        II. DISMISSAL UNDER RULE 91A

                          A. PROCEDURAL REQUIREMENTS

       As a procedural device, Rule 91a is “unique, an animal unlike any other in its

particulars.” Wooley v. Schaffer, 447 S.W.3d 71, 84 (Tex. App.—Houston [14th Dist.]

2014, pet. denied) (Frost, C.J., concurring). And although Rule 91a is “an effective tool

to quickly ferret out groundless causes of action,” a movant is guided by the rule’s

procedural requirements in seeking a dismissal early in the life of a case. Emma Cano

& Lamont A. Jefferson, Rule 91A: Early Disposition Tool or the Mean Green Mother from

Outer Space?, 87 The Advoc. (Tex.) 1, 1 (2019).

       The movant must refer to Rule 91a in the motion; must identify the claim to

which it is addressed; and must specify the reasons why the claim has no basis in law,

fact, or both. Tex. R. Civ. P. 91a.2. The motion must be filed no later than sixty days

after the claim is served on the movant, and the trial court must rule on the motion no

later than forty-five days after the motion was filed. Tex. R. Civ. P. 91a.3.

                                            17
       Fiamma filed and served its third amended petition on December 11, 2017.

Forty-three days later, the trial court stayed the case. The Underwriters filed their

renewed motion on April 23, 2018. The trial court granted the motion on June 15 and

lifted the stay on June 29. In its first issue, Fiamma argues that the trial court erred by

dismissing its claims against the Underwriters because either (1) the Underwriters failed

to move for dismissal within sixty days after Fiamma served the third amended petition

or (2) the trial court failed to rule on the motion within forty-five days after the motion

was filed. But even if both were untimely, we conclude that Fiamma cannot show harm

arising from either alleged error.

       Although the procedural deadlines in Rule 91a are phrased in terms of “must,”

these provisions are directory and not mandatory. Tex. R. Civ. P. 91a.3; see MedFin

Manager, LLC v. Stone, No. 04-19-00662-CV, 2020 WL 5027201, at *3 (Tex. App.—San

Antonio Aug. 26, 2020, no pet. h.); Smale v. Williams, 590 S.W.3d 633, 636 (Tex. App.—

Texarkana 2019, no pet.); Koenig v. Blaylock, 497 S.W.3d 595, 598–99 (Tex. App.—Austin

2016, pet. denied) (citing Chisholm v. Bewley Mills, 287 S.W.2d 943, 945 (Tex. 1956)).

Thus, any noncompliance with the timing of the renewed motion or the trial court’s

ruling will not result in reversal if such error is harmless. See Tex. R. App. P. 44.1(a);

Aguilar v. Morales, 545 S.W.3d 670, 682 (Tex. App.—El Paso 2017, pet. denied); Walker

v. Owens, 492 S.W.3d 787, 790–91 (Tex. App.—Houston [1st Dist.] 2016, no pet.); see

also Malone v. Malone, No. 06-10-00083-CV, 2011 WL 908176, at *5 (Tex. App.—

Texarkana Jan. 7, 2011, no pet.) (mem. op.) (“The harmless error rule applies to all

                                            18
errors, even those involving the violation of procedural rules couched in mandatory

language.”).

       Fiamma asserts that it was harmed by the delays because they allowed the

Underwriters to amass more attorney’s fees. But Rule 91a, including its directory

deadlines, was intended to benefit a movant seeking early dismissal of a baseless claim

before costly litigation ensues. Walker, 492 S.W.3d at 790 n.3. Additional time would

not prejudice a nonmovant because the delay would give the nonmovant “more time

to formulate a response to a dismissal argument, more time to amend a petition to add

facts or adjust legal theories, and more time to consider whether to non-suit [its] case.”

Koenig, 497 S.W.3d at 599; see also Smale, 590 S.W.3d at 636–37. And the trial court’s stay

during its consideration of the sanctions and dismissal motions belies Fiamma’s

argument that the delays necessarily caused the Underwriters’ attorney’s fees to

increase.9 See Marshall v. Enter. Bank, No. 10-16-00379-CV, 2018 WL 4224078, at *3

(Tex. App.—Waco Sept. 5, 2018, pet. denied) (mem. op.). We cannot conclude that

either of these complained-of delays probably caused the rendition of an improper

judgment or probably prevented Fiamma from properly presenting its case to this court.

See Tex. R. App. P. 44.1(a). Thus, we overrule Fiamma’s first issue and turn to the

merits of the Underwriters’ motion to dismiss under Rule 91a.


       9
        Further, we note that Fiamma’s own delay in failing to raise the alleged deadline
violations until its motion to reconsider could be seen as a cause of some of the
Underwriters’ increased attorney’s fees.


                                            19
                         B. STANDARD AND SCOPE OF REVIEW

        Rule 91a allows a party to move to dismiss a claim brought against it if the claim

has “no basis in law or fact.” Tex. R. Civ. P. 91a.1. If a claimant’s factual allegations,

taken as true, and the reasonable inferences to be drawn from those allegations do not

entitle the claimant to the relief sought, the claim has no basis in law. Tex. R. Civ. P.

91a.1. Legal conclusions alleged by the pleader should not be taken as true however.

See City of Austin v. Liberty Mut. Ins. Co., 431 S.W.3d 817, 826 (Tex. App.—Austin 2014,

no pet.). Two examples of the meaning of “no basis in law”:

        1. The petition alleges too few facts to show a viable, legally cognizable right to
        relief. In other words, inadequate content may justify dismissal because it does
        not provide fair notice of a legally cognizable claim for relief.

        2. The petition alleges additional facts that, if true, bar recovery.

See Reaves v. City of Corpus Christi, 518 S.W.3d 594, 608 (Tex. App.—Corpus Christi–

Edinburg 2017, no pet.); Stallworth v. Ayers, 510 S.W.3d 187, 190 (Tex. App.—Houston

[1st Dist.] 2016, no pet.); Guillory v. Seaton, LLC, 470 S.W.3d 237, 240 (Tex. App.—

Houston [1st Dist.] 2015, pet. denied); DeVoll v. Demonbreun, No. 04-14-00116-CV,

2014 WL 7440314, at *3 (Tex. App.—San Antonio Dec. 31, 2014, no pet.). A claim

has no basis in fact if “no reasonable person could believe the facts pleaded,” which is

similar to a legal-sufficiency review. Tex. R. Civ. P. 91a.1; City of Dall. v. Sanchez,

494 S.W.3d 722, 724 (Tex. 2016) (per curiam); see Drake v. Chase Bank, No. 02-13-00340-

CV, 2014 WL 6493411, at *2 (Tex. App.—Fort Worth Nov. 20, 2014, no pet.) (mem.

op.).

                                             20
       In determining a Rule 91a motion, the trial court’s factual inquiry is limited to

“the pleading of the cause of action” and any pleading exhibits permitted by Rule 59,

which are those attached to or copied into the plaintiff’s pleadings. Tex. R. Civ. P.

91a.6, 59; see Bethel v. Quilling, Selander, Lownds, Winslett & Moser, P.C., 595 S.W.3d 651,

656 (Tex. 2020). But the trial court’s legal inquiry is not as limited. See Bethel,
595 S.W.3d at 656. In its legal inquiry, a trial court may additionally consider the

substance of the motion to dismiss and any arguments presented at the hearing. 10 See
id. at 655.

       We review the trial court’s ruling de novo because whether a claim has a basis in

law or a basis in fact are questions of law. See id. at 654; Sanchez, 494 S.W.3d at 724;

Bedford Internet Office Space, LLC v. Tex. Ins. Grp., Inc., 537 S.W.3d 717, 719 (Tex. App.—

Fort Worth 2017, pet. dism’d by agr.); Weizhong Zheng v. Vacation Network, Inc.,

468 S.W.3d 180, 183 (Tex. App.—Houston [14th Dist.] 2015, pet. denied). In doing

so, we incorporate the fair-notice pleading standard to determine if the petition

allegations are sufficient to allege a legal and factual basis for each cause of action.

Wooley, 447 S.W.3d at 75–76 (majority op.); see Tex. R. Civ. P. 45(b), 47(a); In re Odebrecht

Constr., Inc., 548 S.W.3d 739, 746 (Tex. App.—Corpus Christi–Edinburg 2018, orig.

proceeding) (op. on reh’g). That means we construe the pleadings liberally in Fiamma’s


       10
       As we recognized previously, there is no reporter’s record from the hearing on
the Underwriters’ renewed motion; thus, we cannot determine if additional arguments
were made at the hearing.


                                             21
favor, accepting as true Fiamma’s factual allegations, to determine whether Fiamma

sufficiently alleged a legal and factual basis for each cause of action, thereby giving the

Underwriters fair notice of the nature of the controversy, its basic issues, and the type

of evidence that could be relevant. See First United Pentecostal Church of Beaumont v. Parker,

514 S.W.3d 214, 224–25 (Tex. 2017); Darnell v. Rogers, 588 S.W.3d 295, 301 (Tex. App.—

El Paso 2019, no pet.) (quoting Low v. Henry, 221 S.W.3d 609, 612 (Tex. 2007)); Thomas

v. 462 Thomas Family Props., LP, 559 S.W.3d 634, 639–40 (Tex. App.—Dallas 2018, pet.

denied); Wooley, 447 S.W.3d at 75–76; Gregory P. Sapire & Mario Franke, Dismissal

Motions Under Rule 91a, 91 The Advoc. (Tex.) 318, 334 (2020).

       Although Rule 91a does not supersede the fair-notice pleading requirements, 11

fair notice should be judged in the context of Rule 91a’s definitions of no legal or factual

basis. Resendez v. Scottsdale Ins. Co., No. 1-15-CV-1082 RP, 2016 WL 756576, at *2 (W.D.

Tex. Feb. 26, 2016) (order) (interpreting Rule 91a and citing New Life Assembly of God v.

Church Mut. Ins. Co., No. 2:15-CV-00051-J, 2015 WL 2234890, at *4–5 (N.D. Tex. May

12, 2015) (mem. op. & order)); Reaves, 518 S.W.3d at 598; see also Tex. R. Civ. P. 91a.9

(providing that Rule 91a dismissal is “in addition to, and does not supersede or affect,



       11
        Indeed, the analysis of the bill that authorized the Supreme Court to enact a
dismissal rule for frivolous lawsuits noted that the Supreme Court was not required to
adopt the federal standard in Rule 12(b)(6) and that the eventual procedural rule—Rule
91a—“would not change the forms of pleadings in Texas” unless the Supreme Court
made any necessary changes to the pleading requirements. House Comm. on Judiciary
& Civ. Juris., Bill Analysis, Tex. H.B. 274, 82d Leg., R.S. (2011).


                                             22
other procedures that authorize dismissal” such as special exceptions under Rules 90

and 91); Sapire & Franke, supra, at 334 (recognizing Rule 91a’s no-basis-in-fact standard

“may offer the only opportunity for an expedited resolution”). To fail to apply Rule

91a’s dictates in tandem with the fair-notice standard would read one out of existence,

which is a result we cannot approve. See Fort Worth Transp. Auth. v. Rodriguez, 547 S.W.3d
830, 839 (Tex. 2018) (“[O]ur analysis seeks to harmonize the two statutes at issue in

this case, giving effect to both . . . .”); In re Christus Spohn Hosp. Kelberg, 222 S.W.3d 434,

437 (Tex. 2007) (orig. proceeding) (providing rules of civil procedure subject to

statutory rules of construction). Although several courts have found federal cases

applying Rule 12(b)(6) to be persuasive in reviewing a Rule 91a dismissal and have

implicitly held the reviews to be the same,12 we do not go that far in this case. We




       12
         See, e.g., Ruth v. Crow, No. 03-16-00326-CV, 2018 WL 2031902, at *5 (Tex.
App.—Austin May 2, 2018, pet. denied) (mem. op. on reh’g); Salazar v. HEB Grocery
Co., No. 04-16-00734-CV, 2018 WL 1610942, at *3 (Tex. App.—San Antonio Apr. 4,
2018, pet. denied) (mem. op.), cert. denied, 140 S. Ct. 260 (2019); Aguilar, 545 S.W.3d at
676; Weizhong Zheng, 468 S.W.3d at 186; Wooley, 447 S.W.3d at 76; GoDaddy.com, LLC v.
Toups, 429 S.W.3d 752, 754 (Tex. App.—Beaumont 2014, pet. denied). But see In re Butt,
495 S.W.3d 455, 461–62 (Tex. App.—Corpus Christi–Edinburg 2016, orig. proceeding)
(recognizing that some courts follow Rule 12(b)(6) analysis in applying Rule 91a, but
relying solely on fair notice in reviewing Rule 91a motion). See generally Sapire & Franke,
supra, at 343–44 (recognizing split of authority); Cano & Jefferson, supra, at 4–5
(discussing relation between Rules 91a and 12(b)(6) and stating “Texas courts are
regularly referring to Rule 12(b)(6) jurisprudence in deciding the sufficiency of pleadings
under Rule 91a”); Kennon L. Wooten & Anthony Arguijo, Rule 91a Dismissal Procedures:
Basic Considerations and Unanswered Questions, 80 The Advoc. (Tex.) 60, 60–61 (2017)
(recognizing uncertainty of Rule 91a’s effect on fair-notice standard).


                                              23
merely read the fair-notice precepts along with Rule 91a’s requirements of a pleaded

legal and factual basis for each claim, as those terms are defined in Rule 91a.1.

                       C. FIAMMA’S CLAIMS AND THEIR BASES

                                        1. Fraud

       In subpart A of its third issue, Fiamma argues that it adequately pleaded its fraud

claim such that the Underwriters were given fair notice of the claim’s legal and factual

bases. To allege a legal and factual basis for its fraud claim against the Underwriters,

Fiamma was required to give fair notice that

       1. the Underwriters made a material representation that was false;

       2. the Underwriters knew the representation was false or made it recklessly as a
       positive assertion without any knowledge of its truth;

       3. the Underwriters intended to induce Fiamma to act upon the representation;
       and

       4. Fiamma actually and justifiably relied upon the representation and suffered
       injury as a result.

See JP Morgan Chase Bank, N.A. v. Orca Assets G.P., 546 S.W.3d 648, 653 (Tex. 2018);

Lloyd Walterscheid & Walterscheid Farms, LLC v. Walterscheid, 557 S.W.3d 245, 261 (Tex.

App.—Fort Worth 2018, no pet.); see also Mitchell Energy Corp. v. Bartlett, 958 S.W.2d 430,

439 (Tex. App.—Fort Worth 1997, pet. denied) (holding plaintiff’s reasonable reliance

on deception is element of fraudulent concealment).

       Fiamma alleged that the Underwriters’ Offer contained at least six “material

misrepresentations of fact about the Project” that were either “expressly false or


                                            24
misleadingly concealed.” Fiamma asserted that the Underwriters misrepresented to

Fiamma, “either directly or indirectly,” that the Offer statements were true; but Fiamma

also alleged that the Underwriters concealed the TIF sale from Fiamma and did not

contact Fiamma during the “due diligence process” before issuing the Offer, leading

Fiamma to take “no action to stop” the TIF sale. Had it been informed of the TIF sale,

Fiamma contended that it could have corrected the alleged misrepresentations in the

Offer, and the bonds would not have been issued based on the alleged false

information.    The misrepresentations allegedly damaged Fiamma “by devaluing

[Fiamma’s] ownership interests” in the Project.

       None of these allegations, even taken as true, show that the Underwriters

prepared the Offer with the intent that Fiamma rely on the representations to Fiamma’s

detriment. See, e.g., DeVoll, 2014 WL 7440314, at *2–3. Nor do the allegations give fair

notice that the Underwriters made any misrepresentations directly to Fiamma or

indirectly to a third party that were subsequently relied on by Fiamma. See, e.g., Exxon

Corp. v. Emerald Oil & Gas Co., 348 S.W.3d 194, 217 (Tex. 2011). The Offer admittedly

was directed to Wisconsin, not Fiamma. See Scott v. Comm’l Servs. of Perry, Inc., 121 S.W.3d
26, 30 (Tex. App.—Tyler 2003, pet. denied). The misrepresentations or failures to

disclose alleged in Fiamma’s petition concerned a matter about which Fiamma had

personal knowledge as an interested owner of the Project.            See Darnell v. Rogers,

588 S.W.3d 295, 305 (Tex. App.—El Paso 2019, no pet.). No reasonable person could

believe that Fiamma would rely on the Offer, even if false, to its detriment based on

                                            25
Fiamma’s actual knowledge. Indeed, Fiamma negated any possibility of justifiable

reliance by alleging that it would have corrected the misrepresentations and stopped the

sale if it had reviewed the Offer before the sale. And no such reliance would have been

justifiable, as a matter of law. See, e.g., Grant Thornton LLP v. Prospect High Income Fund,

314 S.W.3d 913, 923–24 (Tex. 2010).

       We conclude that Fiamma’s fraud claim as pleaded had no basis in law or fact,

failing to give fair notice (as the Underwriters argued in their renewed motion to

dismiss); thus, the trial court did not err by granting the Underwriters’ motion as to this

claim. See DeVoll, 2014 WL 7440314, at *3. We overrule issue 3.A.

                                 2. Aiding and Abetting

       In subpart B of its third issue, Fiamma argues that it adequately pleaded claims

against the Underwriters for aiding and abetting fraud and for aiding and abetting

breach of fiduciary duty. Under the aiding-and-abetting umbrella, there are three

theories of liability, two of which were alleged by Fiamma against the Underwriters:

(1) assisting or encouraging a tort and (2) assisting and participating in a tort. See

O’Connor’s Texas Causes of Action 1263–64 (2019); Thomas C. Riney, Participatory &

Vicarious Liability in Business Litigation, 37 Corp. Couns. Rev. 31, 38 (2018); see also Collins

v. Kappa Sigma Fraternity, No. 02-14-00294-CV, 2017 WL 218286, at *15 (Tex. App.—

Fort Worth Jan. 19, 2017, pet. denied) (mem. op.); Restatement (Second) of Torts

§ 876(b)–(c) (Am. Law Inst. 1979). In its allegations of aiding and abetting fraud,

Fiamma contended that the Underwriters assisted and participated in the alleged

                                              26
fraudulent scheme involving the Project. Regarding aiding and abetting breach of

fiduciary duty, Fiamma alleged that the Underwriters assisted, encouraged, and

participated in the breach.

       Texas has not clearly recognized that assisting or encouraging a primary actor’s

tort is a recognized cause of action independent of a civil conspiracy claim. See First

United, 514 S.W.3d at 225; Juhl v. Airington, 936 S.W.2d 640, 643 (Tex. 1996); see also In

re DePuy Orthopaedics, Inc., 888 F.3d 753, 781–82 (5th Cir. 2018); AmWins Specialty Auto,

Inc. v. Cabral, 582 S.W.3d 602, 610–11 (Tex. App.—Eastland 2019, no pet.). See generally

O’Connor’s Texas Causes of Action 1264 (recognizing Texas Supreme Court has not

adopted Restatement’s recognition of assisting-or-encouraging liability in Restatement

Section 876(b) but noting “it is likely” the Court will do so). However, Texas arguably

has recognized assisting and participating in a tort as a theory for imposing joint,

derivative liability. See City of Fort Worth v. Pippen, 439 S.W.2d 660, 665 (Tex. 1969);

Kinzbach Tool Co. v. Corbett-Wallace Corp., 160 S.W.2d 509, 514 (Tex. 1942); see also Milligan

v. Salamone, No. 1:18-CV-327-RP, 2019 WL 4003093, at *1–2 (W.D. Tex. Aug. 23, 2019)

(order on reh’g); Clayton v. Richards, 47 S.W.3d 149, 154 (Tex. App.—Texarkana 2001,

pet. denied); O’Connor’s Texas Causes of Action 1271; Restatement (Second) of Torts

§ 876(c). But see Mark III Sys., Inc. v. Sysco Corp., No. 01-05-00488-CV, 2007 WL 529960,

at *8 (Tex. App.—Houston [1st Dist.] Feb. 22, 2007, no pet.) (mem. op.) (“Because

‘participating and assisting’ is not a recognized cause of action in the context of

misappropriation of trade secrets and fraud, the trial court did not err in granting

                                             27
summary judgment on those claims.”); Nelson S. Ebaugh, The Liability, 78 Tex. B.J. 362,

365 (2015) (recognizing questionable viability of claim for participating and assisting in

a tort under Section 876(c) of Restatement).

      But even assuming both liability theories are cognizable independent of

Fiamma’s conspiracy claim, we conclude that neither, as alleged, has a basis in law or

fact and we overrule issue 3.B.13 See Ernst & Young, L.L.P. v. Pac. Mut. Life Ins. Co.,

51 S.W.3d 573, 583 n.7 (Tex. 2001); Juhl, 936 S.W.2d at 644.

                            a. Aiding and abetting fraud

      The Underwriters argue that Fiamma did not raise a claim for aiding and abetting

fraud against them in the third amended petition. But Fiamma specified in a bolded

heading that it was raising a claim for aiding and abetting fraud. Fiamma then alleged

under that heading that some of the defendants assisted others in a fraudulent scheme

regarding the Project’s funding:

      Each of the Big Three[14] and Challis, individually, committed the
      fraudulent acts identified herein. In addition, each of the Non-Fiduciary
      Centurion Defendants[15] assisted in and encouraged the fraudulent acts.



      13
         Because we assume these liability theories are cognizable for purposes of this
case, we need not address Fiamma’s alternative second issue urging this court to
definitively decide the existence of such claims. See Tex. R. App. P. 47.1.
      14
        Fiamma defined the “Big Three” as PNC, A&J, Henry Global, and Jefferies.
      15
        Fiamma did not specifically define “Non-Fiduciary Centurion Defendants”;
but it did define “Fiduciary Defendants” as 1914 Commerce GM, Moayedi, the
Developer, and Centurion American. Reading this definition together with Fiamma’s

                                           28
       Each of [sic] had knowledge of the fraudulent scheme . . . . Each assisted
       in completing these fraudulent transactions and activities, with the intent
       and understanding that the activities were fraudulent, or with reckless
       disregard.

While Fiamma’s “each” language is imprecise and its attempt to group the defendants

into various named-party groups is confusing, we conclude that Fiamma fairly included

the Underwriters as parties to Fiamma’s allegation that “[e]ach assisted in completing

these fraudulent transactions and activities”; thus, Fiamma sufficiently named the

Underwriters as parties to its aiding-and-abetting-fraud claim. See Tex. R. Civ. P. 45(b),

47(a); Restatement (Second) of Torts § 876(c) & cmt. e (defining and explaining

assisted-and-participated theory of aiding-and-abetting liability).

       Even so, aiding and abetting, no matter the pleaded theory of liability, is a

dependent claim that is premised on an underlying tort. See Ernst & Young, 51 S.W.3d

at 583; see also Nettles v. GTECH Corp., Nos. 17-1010, 18-0159, 2020 WL 5754456, at *9

(Tex. June 12, 2020) (recognizing aiding and abetting is “derivative” liability theory).

We have already determined that the trial court did not err by dismissing Fiamma’s

fraud claim based on the lack of fair notice of a legal or factual basis for such a claim

against the Underwriters; thus, Fiamma’s claim for aiding and abetting that same fraud

was also subject to dismissal based on the Underwriters’ renewed motion. See Nettles,

2020 WL 5754456, at *9 (holding aiding and abetting, as a “liability-spreading theor[y],”


definition of “Centurion Defendants,” we conclude that the Non-Fiduciary Centurion
Defendants were TriArc, 1914 Commerce Leasing, and Statler Developers.


                                            29
depends on “liability for an underlying tort” and would “survive or fail alongside that

tort”).

                   b. Aiding and abetting breach of fiduciary duty

          Regarding aiding and abetting breach of fiduciary duty, Fiamma alleged two

theories of liability: assisting or encouraging as well as assisting and participating.

Fiamma alleged that the Underwriters knew the Fiduciary Defendants—1914

Commerce GM, Moayedi, the Developer, and Centurion American—owed Fiamma a

fiduciary duty and that the Underwriters played a part in the Fiduciary Defendants’

breaches.      Fiamma summarized the alleged breaches to have been “the ongoing

irregularities in the construction contracting, operation, financing, and budgeting of

the . . . Project, including unauthorized and unsupported budget increases, transfers of

valuable project assets, wrongful termination of [Fiamma Management’s] management

role on the . . . Project, and other violations of the [Fiduciary16] Defend [sic] fiduciary

duties to [Fiamma] as minority owner[].”




          16
         Fiamma alleged in this portion of its third amended petition that the “Centurion
Defend [sic]” violated their fiduciary duties to Fiamma. Because Fiamma’s definition
of the Centurion Defendants included parties that Fiamma also identified as Non-
Fiduciary Defendants, who necessarily would not owe a fiduciary duty to Fiamma, we
have assumed that Fiamma meant the “Fiduciary Defendants” in its summary statement
of this claim. But if Fiamma meant to include the Non-Fiduciary Defendants in this
allegation, such a claim would have no basis in fact or law based on the absence of an
owed fiduciary duty to Fiamma. See Kline v. O’Quinn, 874 S.W.2d 776, 786–87 (Tex.
App.—Houston [14th Dist.] 1994, writ denied).


                                            30
                             (1). assisting or encouraging

       To show the Underwriters’ derivative breach-of-fiduciary-duty liability based on

their assistance or encouragement (if such a claim is cognizable), Fiamma had to give

fair notice that (1) the Fiduciary Defendants committed a breach of fiduciary duty;

(2) the Underwriters had knowledge that the Fiduciary Defendants’ conduct constituted

a breach of fiduciary duty; (3) the Underwriters had the intent to assist the Fiduciary

Defendants in committing the tort; (4) the Underwriters gave the Fiduciary Defendants

assistance or encouragement; and (5) the Underwriters’ assistance or encouragement

was a substantial factor in causing the breach of fiduciary duty. See Juhl, 936 S.W.2d at

644; Immobiliere Jeuness Establissement v. Amegy Bank Nat’l Ass’n, 525 S.W.3d 875, 882 (Tex.

App.—Houston [14th Dist.] 2017, no pet.); see also Restatement (Second) of Torts

§ 876(b) & cmt. d.

       Fiamma alleged in a conclusory manner that the Underwriters “knew” or had

“full knowledge” that the Fiduciary Defendants breached their duty to Fiamma. As

argued by the Underwriters in their motion to dismiss, Fiamma failed to allege any facts

in its third amended petition supporting this bare “knowledge” allegation. See First

United, 514 S.W.3d at 224–25; Salazar, 2018 WL 1610942, at *3–5. Unadorned recitals

of the elements of a cause of action, supported by mere conclusory statements, fail to

sufficiently allege a cause of action under the fair-notice and Rule 91a standards.

GoDaddy.com, 429 S.W.3d at 754; see Weizhong Zheng, 468 S.W.3d at 186. In other words,

Fiamma’s basic recitation that the Underwriters had knowledge of the Fiduciary

                                            31
Defendants’ breach is nothing more than a conclusory restatement of the legal elements

of the claim itself with no supporting factual allegation. See generally Roark v. Allen,

633 S.W.2d 804, 810 (Tex. 1982) (“A petition is sufficient if it gives fair and adequate

notice of the facts upon which the pleader bases his claim.” (emphasis added)). Thus,

this aiding-and-abetting liability theory was appropriately dismissed under Rule 91a

because it had no basis in fact or law, failing to give fair notice to the Underwriters. See

Darnell, 588 S.W.3d at 305; Beddingfield v. Beddingfield, No. 10-15-00344-CV, 2018 WL
6378553, at *13 (Tex. App.—Waco Dec. 5, 2018, pet. denied) (mem. op.); Salazar,

2018 WL 1610942, at *3–5; Dailey v. Thorpe, 445 S.W.3d 785, 787–89 (Tex. App.—

Houston [1st Dist.] 2014, no pet.).

                           (2). assisting and participating

       To show the Underwriters’ derivative liability for assisting and participating in

the Fiduciary Defendants’ alleged breach of fiduciary duty, Fiamma had to sufficiently

allege that (1) the Fiduciary Defendants’ activity was a breach of fiduciary duty; (2) the

Underwriters provided substantial assistance to the Fiduciary Defendants in

accomplishing the tortious result; (3) the Underwriters’ own conduct, separate from the

Fiduciary Defendants’, was a breach of duty to Fiamma; and (4) the Underwriters’

participation was a substantial factor in causing the breach of fiduciary duty. See Premier

Rsch. Labs, LP v. Nurman, No. A-13-CA-069-SS, 2014 WL 978477, at *3 (W.D. Tex.

Mar. 12, 2014) (order); O’Connor’s Texas Causes of Action 1271; see also Restatement

(Second) of Torts § 876(c) & cmt. e.

                                            32
       As the Underwriters asserted in their renewed motion to dismiss, Fiamma alleged

no facts showing that the Underwriters’ actions surrounding the Offer were a

substantial causative factor—a cause in fact—in the Fiduciary Defendants’ breaches.

To give fair notice of cause in fact, Fiamma was required to include factual allegations

that allowed a reasonable inference that the Underwriters’ actions were a substantial

factor in bringing about the Fiduciary Defendants’ breaches. See Aguilar, 545 S.W.3d at

680 (citing Doe v. Boys Clubs of Greater Dall., Inc., 907 S.W.2d 472, 477 (Tex. 1995));

Restatement (Second) of Torts § 876(b) cmt. d (“In determining liability, the factors are

the same as those used in determining the existence of legal causation when there has

been negligence . . . or recklessness.”). Fiamma alleged that the Underwriters’ role in

the alleged “scheme” was brokering and underwriting the TIF sale in the Offer.

Fiamma also alleged that the Underwriters did not contact Fiamma about the Offer or

the TIF sale, preventing Fiamma from either stopping the sale or correcting the

misrepresentations. Fiamma does not allege even in a cursory manner how the Offer

was a substantial factor in the Fiduciary Defendants’ breaches of their fiduciary duty to

Fiamma regarding the Project. See Darnell, 588 S.W.3d at 305; Dailey, 445 S.W.3d at

788–89. Indeed, Fiamma’s allegations are nothing more than assertions that the

Underwriters, at most, created the condition that made a harm possible and are, thus,

insufficient factual allegations supporting this claim as a matter of law. See Moore Freight

Servs., Inc. v. Munoz, 545 S.W.3d 85, 99 (Tex. App.—El Paso 2017, pets. denied);

Immobiliere Jeuness, 525 S.W.3d at 882. Nor does Fiamma allege that the Fiduciary

                                            33
Defendants’ use of the Underwriters to communicate the Offer was anything more than

slight assistance. See Restatement (Second) of Torts § 876 cmt. d, illus. 9 & cmt. e, ¶ 2.

We conclude that Fiamma’s claim that the Underwriters participated in and assisted the

Fiduciary Defendants’ breach of fiduciary duty has no basis in fact or law as pleaded

and failed to give fair notice. See First United, 514 S.W.3d at 224–25. Thus, the trial

court did not err by dismissing this claim. See Darnell, 588 S.W.3d at 305; Dailey,
445 S.W.3d at 788–89.

                                     3. Conspiracy

       In issue 3.C., Fiamma contends that it adequately pleaded a civil conspiracy claim

against the Underwriters. If the underlying claim fails because the plaintiff cannot prove

one of the underlying claim’s elements, a derivative civil conspiracy claim also fails. See

Nettles, 2020 WL 5754456, at *9–10; Grant Thornton, 314 S.W.3d at 930–31; Ernst &

Young, 51 S.W.3d at 583; see also Agar Corp. v. Electro Cirs. Int’l, LLC, 580 S.W.3d 136,

142 (Tex. 2019) (holding civil conspiracy is not an independent tort). Here, Fiamma’s

conspiracy theory against the Underwriters is wholly derivative of the underlying alleged

fraud and breach of fiduciary duty. See, e.g., Nettles, 2020 WL 5754456, at *9–10.

Because we have concluded that Fiamma failed to sufficiently allege a legal or factual

basis for its fraud claim and for its aiding-and-abetting liability theories against the

Underwriters, Fiamma’s conspiracy claim was likewise subject to dismissal. 17 See Baty,


       17
      Even if the conspiracy claim were not dragged down in the undertow of
Fiamma’s other claims against the Underwriters, we would agree with the Underwriters

                                            34
63 S.W.3d at 864. Based on these conclusions, we need not address the Underwriters’

argument that Fiamma abandoned its conspiracy claim by failing to include it in its

proposed jury charge. We overrule issue 3.C.

             III. MANDATORY AWARD OF ALL COSTS AND
           REASONABLE AND NECESSARY ATTORNEY’S FEES

      Fiamma argues in its fourth issue that because its claims were erroneously

dismissed under Rule 91a, the trial court must consider Fiamma’s request for costs and

fees as the prevailing party. Because we have held the trial court’s dismissal was not in

error, we need not address this issue.      Similarly, we need not address Fiamma’s

argument that the Underwriters must segregate their attorney’s fees because Fiamma

conditions this argument on a reversal of at least part of the dismissal.

      In its fifth issue, Fiamma argues that the awarded $408 for costs and $36,750 for

attorney’s fees were supported by no evidence because the deficiencies in Treistman’s

affidavit and the “secret” nature of the billing records rendered this evidence no

evidence at all. The Underwriters argue in their appellate issue that the costs and fees


that Fiamma failed to base its conspiracy claim in fact or law because it proffered only
conclusory recitations of the Underwriters’ specific intent (or meeting of the minds) to
further the scheme. See Bart Turner & Assocs. v. Krenke, No. 3:13-CV-2921-L, 2014 WL
1315896, at *6 (N.D. Tex. Mar. 31, 2014) (mem. op. & order); Massey v. Armco Steel Co.,
652 S.W.2d 932, 934 (Tex. 1983). In other words, the conspiracy allegations amounted
to nothing more than a statement that the Underwriters committed conspiracy. These
bare recitals did not give the Underwriters fair notice. See First United, 514 S.W.3d at
224–25; Darnell, 588 S.W.3d at 305; Beddingfield, 2018 WL 6378553, at *12–13; Salazar,
2018 WL 1610942, at *3–5; Weizhong Zheng, 468 S.W.3d at 186; Dailey, 445 S.W.3d at
789.


                                           35
awards were an abuse of discretion because the Underwriters proffered evidence that

they incurred more than $680,000 in costs and fees and because the awards did not

expressly account for appellate costs and fees.

                                 A. GOVERNING LAW

      Under Rule 91a.7, the trial court was required to award to the Underwriters “all

costs and reasonable and necessary attorney fees incurred with respect to the challenged

cause of action in the trial court.” Tex. R. Civ. P. 91a.7. In determining the costs and

fees awards, the trial court “must consider evidence.” Tex. R. Civ. P. 91a.7.

      Although the trial court is required to award attorney’s fees to the prevailing party

and to consider evidence on the issue, the amount of such an award is a matter within

the trial court’s discretion that we will not second-guess absent an abuse of that

discretion. See Cypress Creek EMS v. Dolcefino, 548 S.W.3d 673, 691 (Tex. App.—

Houston [1st Dist.] 2018, pet. denied); Drake, 2014 WL 6493411, at *2–3. The trial

court’s discretion, however, is governed by whether the requested attorney’s fees are

reasonable and necessary. See, e.g., Rohrmoos Venture v. UTSW DVA Healthcare, LLP,

578 S.W.3d 469, 496 (Tex. 2019).

      On the other hand, the mandatory award of “all costs” to the prevailing party on

a motion to dismiss is not restricted to those that are considered reasonable and

necessary; thus, we question whether an abuse-of-discretion standard would apply to

review the amount of a mandatory costs award under Rule 91a.7. Compare Estate of

Purgason v. Good, No. 14-14-00334-CV, 2016 WL 552149, at *3 (Tex. App.—Houston

                                           36
[14th Dist.] Feb. 11, 2016, pet. denied) (mem. op.) (“Whether a particular expense is

recoverable under statute or rule as court costs is a question of law and reviewed de

novo.”), and Whitley v. King, 581 S.W.2d 541, 543–44 (Tex. App.—Fort Worth 1979, no

writ) (concluding whether court cost authorized is not issue of discretion but of law),

with Rogers v. Walmart Stores, Inc., 686 S.W.2d 599, 601 (Tex. 1985) (holding trial court’s

assessment of typically nonrecoverable costs for good cause under Rule 141 subject to

abuse-of-discretion review), and Headington Oil Co. v. White, 287 S.W.3d 204, 212 (Tex.

App.—Houston [14th Dist.] 2009, no pet.) (same). See generally Ochoa-Bunsow v. Soto,

587 S.W.3d 431, 446 (Tex. App.—El Paso 2019, pet. denied) (“The trial court’s role in

regard to costs of court is to adjudicate which party bears those costs, not to determine

their amount.”). But Fiamma and the Underwriters do not dispute in their briefing that

an abuse-of-discretion standard applies to our review of both reasonable and necessary

fees and all costs. Because the applicable standard is not case dispositive here and in

the absence of cogent briefing targeted to the appropriate review standard, we will

follow the parties’ lead and apply an abuse-of-discretion standard to both awards.

                                       B. COSTS

       In her affidavit, Treistman averred that the Underwriters had incurred $12,410

in costs with respect to the dismissed claims against them. She stated that these costs

were “detailed in the invoices.” The Underwriters explain that the “disbursement”




                                            37
entries in the billing records equate to their requested costs.18 These disbursements

show charges for entries such as Westlaw research, travel expenses, business meals,

taxis, document reproduction, “outside services,” and filing fees. The trial court clerk’s

bills reflect $3,849 in taxed costs, including $3,560 to prepare the clerk’s records for

appeal. In its order, the trial court awarded the Underwriters $408 in costs.19

        Fiamma argues that the Underwriters were entitled to recover none of their

requested costs because they did not identify a statute or rule authorizing each item and

because Treistman’s costs opinion was “conclusory, legally insufficient, and lack[ed]

foundational support.” The Underwriters respond that “all costs” in Rule 91a.7

unqualifiedly means any cost no matter its character; thus, they were entitled to each of

the disbursements noted in the billing records even if not commonly considered a court

cost.

        A trial court’s role in awarding costs is to “adjudicate which party or parties is to

bear the costs of court, not to determine the correctness of specific items.” Madison v.

Williamson, 241 S.W.3d 145, 158 (Tex. App.—Houston [1st Dist.] 2007, pet. denied); see



        18
         The disbursement portions of the billing records were not redacted; thus, we
will not address Fiamma’s complaints about the form of the billing records in our costs
discussion. Our review of the billing records reveals $12,410.24 in disbursement entries.
        19
         The record does not clearly show from where this amount was derived. The
billing records reflect $308 as a “Court Filing Fee (Charged By Court),” but the
numerous disbursements in the billing records and the taxed “fees” in the bills of costs
prevent even an informed guess.


                                             38
Wood v. Wood, 320 S.W.2d 807, 812 (Tex. 1959); Ochoa-Bunsow, 587 S.W.3d at 446; Pitts

v. Dall. Cnty. Bail Bond Bd., 23 S.W.3d 407, 417 (Tex. App.—Amarillo 2000, pet. denied)

(op. on reh’g); cf. Tex. Civ. Prac. & Rem. Code Ann. § 31.007(a) (providing successful

party not required to formally prove its costs to the trial court in order to have costs

adjudged in its favor); Tex. R. Civ. P. 131 (providing successful party entitled to recover

all incurred costs from adversary). The trial court clerk carries the ministerial duty of

taxing a specific amount of costs. Madison, 241 S.W.3d at 158 (citing Wood, 320 S.W.2d

at 813). Accordingly, it was an abuse of discretion 20 for the trial court to tax a specific

amount of costs. See Tex. R. Civ. P. 622; Lion Copolymer Holdings, LLC v. Lion Polymers,

LLC, No. 01-17-00671-CV, 2019 WL 1285115, at *15 (Tex. App.—Houston [1st Dist.]

Mar. 21, 2019, pet. filed) (mem. op.); United Servs. Auto. Ass’n v. Hayes, 507 S.W.3d 263,

277–78 (Tex. App.—Houston [1st Dist.] 2016, pets. granted, judgm’t vacated w.r.m.).

       Rule 91a.7 entitles the prevailing party to a recovery of “all costs.”          The

Underwriters were the prevailing parties. Accordingly, the Underwriters are entitled to

an award of all costs as taxed by the trial court clerk. The trial court, however, is not

tasked with an accounting of the specific recoverable costs; thus, any alleged deficiency

in Treistman’s affidavit regarding the amount of or specific authorization for each cost



       20
         Again, we do not hold that an abuse-of-discretion standard applies to this issue;
we only review it as such based on Fiamma’s and the Underwriters’ briefing. Even so,
the trial court’s award of a specific cost amount would not survive a de novo review
either.


                                            39
is not relevant to the trial court’s determination of who is entitled to recover its costs

as the prevailing party under Rule 91a.7. See Tex. Civ. Prac. & Rem. Code Ann.

§ 31.007(a); United Servs. Auto., 507 S.W.3d at 277–78. We overrule the costs portion of

Fiamma’s fifth issue but sustain in part the costs portion of the Underwriters’ sole issue.

                                 C. ATTORNEY’S FEES

       Unlike Rule 91a.7’s authorization of an award of “all costs,” the amount of a

mandatory award of attorney’s fees to the prevailing party clearly is subject to the trial

court’s discretion under a reasonable-and-necessary standard. Tex. R. Civ. P. 91a.7; see

Cypress Creek, 548 S.W.3d at 693. Fiamma asserts that the Underwriters did not prove

that their requested $668,447 in attorney’s fees was reasonable and necessary; the

Underwriters assert that it was an abuse of discretion to award only $36,750 in attorney’s

fees because all of their requested fees were incurred with respect to the challenged

claims in the trial court. They further argue that the trial court abused its discretion by

failing to expressly award any amount for conditional, appellate attorney’s fees. For the

following reasons, we overrule the fees portion of Fiamma’s fifth issue and sustain the

fees portion of the Underwriters’ issue.

                   1. Competency of the Underwriters’ Evidence

       We first address Fiamma’s arguments that because of the flawed nature and

timing of the Underwriters’ evidence of attorney’s fees, the Underwriters produced no

evidence to support an award.




                                            40
       Fiamma argues that the redacted billing records were never admitted into

evidence and even if they were, they were produced too late to be considered. 21 The

Underwriters provided the unredacted billing records to the trial court by the July 18

deadline; they provided the redacted billing records to Fiamma the next day. Even if

the production of the redacted billing records to Fiamma ran afoul of the deadline to

provide evidence to the trial court, we cannot conclude that the one-day delay harmed

Fiamma, as the Underwriters assert in their briefing. See Tex. R. App. P. 44.1(a).

       In any event, the trial court admitted the redacted records for the purposes of

the hearing on Fiamma’s motion to compel production of the unredacted billing

records, which was filed in the context of the Underwriters’ request for attorney’s fees

as the prevailing parties. After the 141st District Court recused itself at Fiamma’s

request, the 342nd District Court clearly had at least the redacted billing records to



       21
          Fiamma does not seem to raise on appeal its prior argument that the trial court
could not consider the billing records because they were redacted. Indeed, some courts
have implicitly approved of the practice, especially when (as here) the redactions are
limited and targeted and do not prevent a determination of whether the fees were
reasonable and necessary. See, e.g., KBIDC Invs., LLC v. Zuru Toys Inc., No. 05-19-00159-
CV, 2020 WL 5988014, at *22–23 (Tex. App.—Dallas Oct. 9, 2020, no pet. h.) (mem.
op. on reh’g); In re S.C., No. 05-18-00629-CV, 2020 WL 3046203, at *6 (Tex. App.—
Dallas June 8, 2020, pet. filed) (mem. op.); Sentinel Integrity Sols., Inc. v. Mistras Grp., Inc.,
414 S.W.3d 911, 928–29 (Tex. App.—Houston [1st Dist.] 2013, pet. denied);
cf. McGibney v. Rauhauser, 549 S.W.3d 816, 821–22 (Tex. App.—Fort Worth 2018, pet.
denied) (holding “heavily redacted” billing records insufficient to allow trial court to
make reasonable-and-necessary finding). In short, the operative question is whether
the trial court had sufficient evidence to exercise its discretion, not whether the billing
records were or were not redacted.


                                               41
review. These records had previously been admitted as an exhibit (over no objection)

at the hearing regarding the Underwriters’ proof of attorney’s fees, and the 342nd

District Court expressly stated that it had copies of and would consider the

Underwriters’ redacted “bills” in its review of “everything.” Thus, the redacted billing

records were part of the record, and the trial court could consider them in determining

the Underwriters’ reasonable and necessary attorney’s fees. See, e.g., Swarovski v. Enger,

No. 05-17-00398-CV, 2018 WL 1357483, at *4–5 (Tex. App.—Dallas Mar. 16, 2018,

no pet.) (mem. op.).

       Fiamma next contends that Treistman’s and Hoffman’s affidavits were

conclusory and, therefore, no evidence of the Underwriters’ attorney’s fees. Fiamma

specifies that Treistman did not establish the qualification of each attorney and paralegal

that billed hours to the Underwriters, did not provide the hourly rate for each person,

and failed to establish that each billed task was incurred with respect to the challenged

causes of action. Fiamma’s beef with Hoffman’s affidavit is that he failed to use the

word “reasonable” in stating his discounted hourly billing rate for the Underwriters’ co-

defendant, rendering his opinion conclusory. Although Fiamma did not secure a ruling

on these objections to the affidavits, an objection that an affidavit is conclusory is a

substantive one that is not subject to preservation-of-error requirements. See Seim v.

Allstate Tex. Lloyds, 551 S.W.3d 161, 166 (Tex. 2018) (per curiam).

       “[A] claimant seeking an award of attorney’s fees must prove the attorney’s

reasonable hours worked and reasonable rate by presenting sufficient evidence to

                                            42
support the fee award sought.” Rohrmoos Venture, 578 S.W.3d at 501–02. At a minimum,

such proof must include evidence of (1) the particular services performed, (2) who

performed the services, (3) approximately when the services were performed, (4) the

reasonable amount of time required to perform the services, and (5) the reasonable

hourly rate for each person performing such services. Id. (citing El Apple I, Ltd. v. Olivas,

370 S.W.3d 757, 762–63 (Tex. 2012)); see also Arthur Andersen & Co. v. Perry Equip. Corp.,

945 S.W.2d 812, 818 (Tex. 1997) (op. on reh’g); Tex. Disciplinary Rules Prof’l Conduct

R. 1.04(b), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G, app. A (art. X, § 9).

       Treistman’s affidavit, consistent with these parameters, walked through the

applicable factors and averred that the hourly rates charged and the fees incurred by the

Underwriters in the trial court were reasonable and necessary. Hoffman’s affidavit

substantively pointed to the reasonableness of his hourly rate by explaining his

experience, the work he performed for PNC in the same case, and the discounted rate

he charged for those services.

       The Underwriters fully and cogently discuss Treistman’s and Hoffman’s

affidavits and the reasonable-and-necessary factors in their briefing, and there is no

need to repeat those arguments here. For purposes of this discussion, it is enough to

state that the affidavits go beyond mere “generalities” and were not, therefore,

impermissibly conclusory. Rohrmoos Venture, 578 S.W.3d at 496; cf., e.g., State v. Buchanan,

572 S.W.3d 746, 750–51 (Tex. App.—Austin 2019, no pet.) (concluding factually

insufficient evidence supported jury’s award of no attorney’s fees to prevailing party);

                                             43
McCalla v. Ski River Dev., Inc., 239 S.W.3d 374, 381 (Tex. App.—Waco 2007, no pet.)

(recognizing evidence on each reasonableness factor not required to award attorney’s

fees). Further, because an award of attorney’s fees was mandatory under Rule 91a.7,

Treistman’s affidavit, Hoffman’s affidavit, and the redacted billing records were

“enough to present the issue to the trial court” for its determination. El Apple,
370 S.W.3d at 762 (discussing Garcia v. Gomez, 319 S.W.3d 638, 641 (Tex. 2010));

cf. Buchanan, 572 S.W.3d at 750 (“When a statute provides for mandatory recovery of

attorney’s fees, the trial court has no discretion but to award them if they are pleaded

and proved.”); Hagedorn v. Tisdale, 73 S.W.3d 341, 353 (Tex. App.—Amarillo 2002, no

pet.) (recognizing “entire record” may be considered in determining reasonableness of

fee award).

                           2. Reasonable and Necessary

      Part of Fiamma’s argument that no evidence shows that the Underwriters’

attorney’s fees were reasonable and necessary is its contention that the Underwriters

did not show that each claimed fee was “incurred with respect to [the] Rule 91a

dismissal.” In making this argument, Fiamma points to multiple billing entries and

attacks the Underwriters’ failure to identify that each billed task related to the motion

to dismiss. The Underwriters assert that the great weight and preponderance of the

evidence demonstrated higher fees than were awarded, rendering the awarded amount

an abuse of discretion.




                                           44
      Rule 91a.7 requires an award of reasonable and necessary attorney’s fees that a

prevailing party “incurred with respect to the challenged cause of action in the trial

court.” Tex. R. Civ. P. 91a.7; see Weizhong Zheng, 468 S.W.3d at 187. Awarded attorney’s

fees must be “associated with” the challenged cause of action, “including fees for

preparing or responding to the motion to dismiss.” Tex. R. Civ. P. 91a.7 2013 cmt.

(emphasis added); see Drake, 2014 WL 6493411, at *3. Accordingly, any fees so

associated are not limited to those incurred only with regard to filing the motion to

dismiss. See Drake, 2014 WL 6493411, at *3. Both reasonableness and necessity are

fact questions that are, of course, determined based on the proffered evidence. See

Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998); Roth v. JPMorgan Chase Bank, N.A.,

439 S.W.3d 508, 514 (Tex. App.—El Paso 2014, no pet.).

      The Underwriters successfully moved to dismiss each claim brought against

them; thus, their attorney’s fees necessarily were incurred with respect to the challenged

causes of action even though the redactions arguably prevent identifying which specific

claim the task was related to. As the Underwriters point out in their briefing, the trial

court seemed to have arrived at its $36,750 award by including only tasks in the redacted

billing records that clearly referred to the renewed motion to dismiss. 22 We agree with

the Underwriters that these amounts minus the stated client discounts match the trial


      22
       Even though Fiamma filed a Rule 202 petition that was eventually denied, the
Underwriters did not request any of their fees incurred in responding to this petition,
which was eventually denied.


                                           45
court’s awarded amount “to the dollar.” Although we understand that the Underwriters

were not necessarily entitled to recover all of their requested but contradicted attorney’s

fees, see Ragsdale v. Progressive Voters League, 801 S.W.2d 880, 882 (Tex. 1990) (per curiam),

they were entitled to those fees that were reasonable and necessary regarding the

dismissed claims and they were not limited to those fees incurred only with regard to

the renewed motion to dismiss. See Drake, 2014 WL 6493411, at *3. Limiting the

Underwriters to only those fees directly traceable to the renewed motion to dismiss was

an error of law that equates to an abuse of discretion. Accord Steiger v. J.S. Builders, Inc.,

663 A.2d 432, 436 (Conn. App. Ct. 1995) (holding trial court abused its discretion by

failing to consider all reasonableness factors in finding amount of attorney’s fees). See

generally Bocquet, 972 S.W.2d at 21 (recognizing fee award is an abuse of discretion if trial

court rules “arbitrarily, unreasonably, or without regard to guiding legal principles, . . .

or to rule without supporting evidence.”). Further, an award of approximately 5% of

the Underwriters’ proven attorney’s fees, which necessarily were incurred with respect

to the challenged claims in the trial court and with respect to claims that Fiamma argued

arose from “one of the biggest frauds and heists . . . that has ever existed,” is against

the great weight and preponderance of the evidence presented in this case. See Midland

W. Bldg. L.L.C. v. First Serv. Air Conditioning Contractors, Inc., 300 S.W.3d 738, 739 (Tex.

2009) (per curiam); Bocquet, 972 S.W.2d at 21. And we decline Fiamma’s invitation to

parse each billed item to determine if each meets the reasonableness factors. See Fox v.

Vice, 563 U.S. 826, 838 (2011) (holding “trial courts need not, and indeed should not,

                                             46
become green-eyeshade accountants” because “essential goal in shifting fees . . . is to

do rough justice, not to achieve auditing perfection”).

      Because the evidence was insufficient to support the awarded amount of

attorney’s fees (to the extent those fees were for fees incurred in the trial court), the

appropriate disposition is to reverse the award and remand the issue for the trial court

to redetermine a reasonable and necessary amount for trial attorney’s fees. See Long v.

Griffin, 442 S.W.3d 253, 255–56 (Tex. 2014) (per curiam); El Apple, 370 S.W.3d at 764;

Midland W. Bldg., 300 S.W.3d at 739; Great Am. Rsrv. Ins. Co. v. Britton, 406 S.W.2d 901,

907 (Tex. 1966); Universal MRI & Diagnostics, Inc. v. Med. Lien Mgmt. Inc., 497 S.W.3d
653, 665 (Tex. App.—Houston [14th Dist.] 2016, no pet.); cf. City of Laredo v. Montano,

414 S.W.3d 731, 736–37 (Tex. 2013) (per curiam) (remanding for recalculation of

attorney’s fees when evidence of work performed existed but was insufficient to

support the amount awarded in judgment); Akin, Gump, Strauss, Hauer & Feld, L.L.P. v.

Nat’l Dev. & Rsch. Corp., 299 S.W.3d 106, 124 (Tex. 2009) (“[W]hen there is some

evidence of damages, but not enough to support the full amount, it is inappropriate to

render judgment.”).

                                  3. Appellate Fees

      The trial court awarded $36,750 in “attorney’s fees” without delineating whether

this amount included appellate attorney’s fees. The Underwriters attack the trial court’s

failure to expressly include appellate attorney’s fees in its fees award. The Underwriters




                                           47
requested such fees in the trial court but proffered no opinion testimony of the

reasonably expected amount of necessary appellate attorney’s fees.

      The Underwriters argue that Treistman’s affidavit regarding the Underwriters’

attorney’s fees incurred in the trial court and the complexity of the case equated to

implicit evidence of reasonable and necessary appellate fees. But Treistman included

no statement regarding her belief of the reasonable appellate fee charged or of the

required services if the dismissal were appealed. See KBIDC Invs., 2020 WL 5988014, at

*24; Assoun v. Gustafson, 493 S.W.3d 156, 168 (Tex. App.—Dallas 2016, pet. denied); cf.

State & Cnty. Mut. Fire Ins. Co. v. Walker, 228 S.W.3d 404, 408–10 (Tex. App.—Fort

Worth 2007, no pet.) (concluding sufficient evidence supported award for appellate

attorney’s fees when attorney testified over no objection to reasonable fee charged for

necessary services if case appealed). The Underwriters’ mere request for appellate fees

cannot, standing alone, serve as evidence of their reasonableness and necessity.

      To prove a conditional award of appellate attorney’s fees, not only were the

Underwriters required to make a request for such fees, they must also have provided

“opinion testimony about the services [they] reasonably believe[] will be necessary to

defend the appeal and a reasonable hourly rate for those services.” Yowell v. Granite

Operating Co., No. 18-0841, 2020 WL 2502141, at *13 (Tex. May 15, 2020); see KBIDC

Invs., 2020 WL 5988014, at *23; cf. Ventling v. Johnson, 466 S.W.3d 143, 154 (Tex. 2015)

(holding if award of trial attorney’s fees is mandatory under authorizing statute, award

of appellate attorney’s fees is likewise mandatory if proof of reasonable fees presented).

                                           48
The Underwriters did not do so; thus, the evidence of the reasonableness and necessity

of appellate attorney’s fees was legally insufficient. See KBIDC Invs., 2020 WL 5988014,

at *23–24. Even so, because the award of appellate attorneys fees was mandatory under

Rule 91a.7, see Weizhong Zheng, 468 S.W.3d at 188, the issue of reasonable and necessary

appellate attorney’s fees to the Underwriters as the prevailing parties must be remanded

to the trial court for a redetermination. See Rohrmoos Venture, 578 S.W.3d at 484–85,

506; Long, 442 S.W.3d at 256; KBIDC Invs., 2020 WL 5988014, at *24; Sloane v. Goldberg

B’Nai B’Rith Towers, 577 S.W.3d 608, 622 (Tex. App.—Houston [14th Dist.] 2019, no

pet.); Jones v. Patterson, No. 11-17-00112-CV, 2019 WL 2051301, at *10 (Tex. App.—

Eastland May 9, 2019, no pet.) (mem. op.); Thomas, 559 S.W.3d at 645.

                                 IV. CONCLUSION

       Although Rule 91a is a procedural device that must be strictly construed and

narrowly applied, we conclude that Fiamma’s claims against the Underwriters have no

basis in law or fact as pleaded thereby failing to give the Underwriters fair notice; thus,

the trial court appropriately dismissed the claims. We affirm the trial court’s June 15,

2018 order granting the Underwriters’ renewed motion to dismiss. See Tex. R. App. P.

43.2(a).

       But because the trial court abused its discretion by limiting the Underwriters’

recovery for their trial attorney’s fees to only those arising from the renewed motion to

dismiss and by excluding those fees that were incurred with respect to the challenged

causes of action in the trial court, all of which were dismissed, the awarded amount was

                                            49
likewise an abuse of discretion. We reverse the award for attorney’s fees in the trial

court’s January 31, 2019 order and remand that issue for the trial court to redetermine

the Underwriters’ reasonable and necessary trial attorney’s fees. See Tex. R. App. P.

43.2(d), 43.3. Similarly, even though the Underwriters’ evidence of appellate attorney’s

fees was legally insufficient to show reasonableness and necessity, we remand this issue

for the trial court to redetermine and enter an express award for appellate attorney’s

fees because such an award is mandatory under Rule 91a.7. Finally, we reverse the

specific amount of costs awarded by the trial court and remand for the taxation of costs

by the trial court clerk; however, we affirm the trial court’s determination that the

Underwriters were entitled to a costs award under Rule 91a.7 as the prevailing parties.

See Tex. R. App. P. 43.2(a), (d).


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Delivered: October 29, 2020




                                          50